Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/719,869 filed on 12/18/2019. This application is a divisional of 16/165,542 filed on 10/19/2018 (now patent No. 10594629), which is a divisional of 15/233,529 filed on 08/10/2016 (now patent No. 10153988). A preliminary amendment filed on 01/24/2020 is entered. Claims 1-20 are cancelled. Claims 21-40 are new. Claims 21-40 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35: should read, “…adding to a nexthop table, of the first forwarding information table, a nexthop entry that specifies a nexthop entry associated with a first egress port[[.]]; 
receiving, at the network processor, a packet…”
Appropriate correction/s is/are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of US 10,153,988 B2 in view of Wybenga et al. (US 2005/0013308 A1; hereinafter “Wybenga”). Although certain claim limitations at issue are not identical, they are not patentably distinct from each other because those claim limitations of the instant application would have been obvious over, the reference claim limitations of US 10,153,988 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,153,988 B2.  

Instant Application 16/719,869
Patent US 10,153,988 B2
21. (New) A method of operating a network processor, comprising: 












receiving, at the network processor, a packet, 

wherein the packet has a destination reachable via a first path using a first egress port and via a second path using a second egress port, and 

wherein the first egress port is local to the network processor and the second egress port is a foreign egress port local to a second network processor; 

making a determination, using a first forwarding information table of the network processor, that the packet is to be forwarded from the first egress port instead of the second egress port; and 







a first network processor configured to forward a packet based on a first forwarding information table; 
a second network processor configured to forward the packet based on a second forwarding information table; 
a first ingress port and a first egress port, each operably connected to the first network processor; and a second ingress port and a second egress port, each operably connected to the second network processor, 
wherein: the packet has a destination reachable via a first path using the first egress port and via a second path using a second egress port, 

the first forwarding information table specifies that, when the packet is received at the first ingress port, the packet is forwarded from the first egress port instead of the second egress port, and 
the second forwarding information table specifies that, when the packet is received at the second ingress port, the packet is forwarded from the second egress port instead of the first egress port.
22. (New) The method of claim 21, further comprising: 

before receiving the packet: programming, by a forwarding information optimizer (FIO), the first forwarding information table.  
2. The network device of claim 1, further comprising: 
a forwarding information optimizer (FIO) that programs entries of the first forwarding information table and entries of the second forwarding information table, 
wherein the FIO programs entries by: obtaining a route prefix and a multipath group; 
generating a multipath group member based on the route prefix; 
obtaining a network processor mapping based on the multipath group member; 
identifying a related forwarding information table based on the network processor mapping; and 
updating the related forwarding information table using, at least in part, the multipath group member and the route prefix.
23. (New) The method of claim 22, wherein programming the first forwarding information table comprises: obtaining a route prefix associated with a multipath group; 

identifying a new nexthop associated with the route prefix; and 

updating the first forwarding information table based on the new nexthop.  
(From 2). wherein the FIO programs entries by: obtaining a route prefix and a multipath group; 
generating a multipath group member based on the route prefix; and updating the related forwarding information table using, at least in part, the multipath group member and the route prefix.
24. (New) The method of claim 23, wherein updating the first forwarding information table comprises:


adding to a nexthop table, of the first forwarding information table, a nexthop entry that specifies the new nexthop.  
5. The network device of claim 2, wherein updating the related forwarding information table comprises: 
generating a new nexthop table entry that specifies a new port and a new nexthop index, storing the new nexthop table entry in a nexthop table specified by the related forwarding information table, 
identifying a multipath table entry based on the multipath group, adding the new nexthop index to the multipath group.
25. (New) The method of claim 24, wherein updating the first forwarding information table further comprises: 

updating a multipath table, of the first forwarding information table, to specify a location of the nexthop entry of the nexthop table.  

(From 5). identifying a multipath table entry based on the multipath group, adding the new nexthop index to the multipath group.
26. (New) The method of claim 23, wherein identifying the new nexthop associated with the route prefix, comprises: 

identifying that the route prefix is associated with the first egress port; and 





obtaining a network processor mapping based on the first egress port.  


(From 2). generating a multipath group member based on the route prefix.4. The network device of claim 2, wherein the network processor mapping specifies that the first egress port is a multipath group member.
(From 2). obtaining a network processor mapping based on the multipath group member;
27. (New) The method of claim 26, wherein identifying the new nexthop associated with the route prefix, further comprises: 

identifying the first forwarding information table based on the network processor mapping.  

(From 2). identifying a related forwarding information table based on the network processor mapping.
28. (New) A non-transitory computer readable medium, comprising instructions that, when executed by a processor, perform a method of operating a network processor, wherein the method comprises: receiving, at the network processor, a packet, wherein the packet has a destination reachable via a first path using a first egress port and via a second path using a second egress port, and wherein the first egress port is local to the network processor and the second egress port is a foreign egress port local to a second network processor; making a determination, using a first forwarding information table of the network processor, that the packet is to be forwarded from the first egress port instead of the second egress port; and transmitting, based on the determination, the packet from the first egress port.  

29. (New) The non-transitory computer readable medium of claim 28, wherein the method performed by the instructions further comprises: before receiving the packet:   programming, by a forwarding information optimizer (FIO), the first forwarding information table.  

30. (New) The non-transitory computer readable medium of claim 29, wherein programming the first forwarding information table comprises: obtaining a route prefix associated with a multipath group; identifying a new nexthop associated with the route prefix; and updating the first forwarding information table based on the new nexthop.  

31. (New) The non-transitory computer readable medium of claim 30, wherein updating the first forwarding information table comprises: adding to a nexthop table, of the first forwarding information table, a nexthop entry that specifies the new nexthop.  

32. (New) The non-transitory computer readable medium of claim 31, wherein updating the first forwarding information table further comprises: updating a multipath table, of the first forwarding information table, to specify a location of the nexthop entry of the nexthop table.  

33. (New) The non-transitory computer readable medium of claim 30, wherein identifying the new nexthop associated with the route prefix, comprises: identifying that the route prefix is associated with the first egress port; and obtaining a network processor mapping based on the first egress port.  

34. (New) The non-transitory computer readable medium of claim 33, wherein identifying the new nexthop associated with the route prefix, further comprises: identifying the first forwarding information table based on the network processor mapping.  

35. (New) A method of operating a network processor, comprising: 

programming, by a forwarding information optimizer (FIO), a first forwarding information table, wherein programming the first forwarding information table comprises: 

adding to a nexthop table, of the first forwarding information table, a nexthop entry that specifies a nexthop entry associated with a first egress port[[.]]; 


receiving, at the network processor, a packet, 


wherein the packet has a destination reachable via a first path using the first egress port and via a second path using a second egress port, and 

making a determination, using the first forwarding information table of the network processor, that the packet is to be forwarded from the first egress port instead of the second egress port; and 


transmitting, based on the determination, the packet from the first egress port.  

(From 2).a forwarding information optimizer (FIO) that programs entries of the first forwarding information table and entries of the second forwarding information table, 
(From 5). generating a new nexthop table entry that specifies a new port and a new nexthop index, storing the new nexthop table entry in a nexthop table specified by the related forwarding information table,
(From 1).wherein: the packet has a destination reachable via a first path using the first egress port and via a second path using a second egress port, 
(From 1). the first forwarding information table specifies that, when the packet is received at the first ingress port, the packet is forwarded from the first egress port instead of the second egress port, and 

36. (New) The method of claim 35, wherein programming the first forwarding information table further comprises: 

updating a multipath table, of the first forwarding information table, to specify a location of the nexthop entry of the nexthop table.  


(From 5). identifying a multipath table entry based on the multipath group, adding the new nexthop index to the multipath group.
37. (New) The method of claim 35, wherein programming the first forwarding information table further comprises: 

obtaining a route prefix associated with a multipath group; 

identifying a new nexthop associated with the route prefix; and 

updating the first forwarding information table based on the new nexthop.  
(From 2). wherein the FIO programs entries by: 

obtaining a route prefix and a multipath group; 
generating a multipath group member based on the route prefix; and 
updating the related forwarding information table using, at least in part, the multipath group member and the route prefix.
38. (New) The method of claim 37, wherein identifying the new nexthop associated with the route prefix, comprises: 

identifying that the route prefix is associated with the first egress port; and 


obtaining a network processor mapping based on the first egress port.  

(From 2). generating a multipath group member based on the route prefix.4. The network device of claim 2, wherein the network processor mapping specifies that the first egress port is a multipath group member.
(From 2). obtaining a network processor mapping based on the multipath group member;
39. (New) The method of claim 38, wherein identifying the new nexthop associated with the route prefix, further comprises: 

identifying the first forwarding information table based on the network processor mapping.  

(From 2). identifying a related forwarding information table based on the network processor mapping.
40. (New) The method of claim 35, wherein the first egress port is local to the network processor and the second egress port is a foreign egress port local to a second network processor;    
(From 1) a first ingress port and a first egress port, each operably connected to the first network processor; and a second ingress port and a second egress port, each operably connected to the second network processor



Regarding claim 21, a subset of the claimed limitations are included as obvious variants of the limitations of claim 1 of US 10,153,988 B2, because the claim limitations in the instant application are recited from the perspective of a method and the limitations in claim 1 of US 10,153,988 B2 are recited from the perspective of a network device. Furthermore, claim 21 of the instant application broadens the scope of claim 1 of US 10,153,988 B2. The feature “wherein the first egress port is local to the network processor and the second egress port is a foreign egress port local to a second network processor” in the instant application is an obvious variant of the feature “a first ingress port and a first egress port, each operably connected to the first network processor; and a second ingress port and a second egress port, each operably connected to the second network processor” in claim 1 of US 10,153,988 B2. 
But claim 1 of US 10,153,988 B2 does not explicitly include “receiving, at the network processor, a packet”, and “transmitting, based on the determination, the packet from the first egress port”.
However, in the same field of endeavor, Wybenga discloses a network device comprising multiple network processors with forwarding tables associated with each network processor for transmitting and receiving data packets via the external ports ([0039] and FIG. 2: Router 100 comprises PMD modules 210 and 250, route processing modules 220 and 240, and switch fabric 230... Route processing modules 220 and 240 are intended to represent any of RPM 112, RPM 122, and RPM 132 shown in FIG. 1; [0040] PMD module 210 comprises physical (PHY) layer circuitry 211, which transmits and receives data packets via the external ports of router 100. PMD module 250 comprises physical (PHY) layer circuitry 251, which transmits and receives data packets via the external ports of router 100. RPM 220 comprises inbound network processor (NP) 221, outbound network processor (NP) 223, and medium access controller (MAC) layer circuitry 22; [0041] Each network processor comprises a plurality of microengines capable of executing threads (i.e., code) that forward data packets in router 100; [0043] each network processor comprises N=16 microengines that perform data plane operations, such as data packet forwarding. Each RPM also comprises a control plane processor (not shown) that performs control plane operations, such as building forwarding (or look-up) tables).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 10,153,988 B2 based on this teaching from Wybenga and broaden the claim to obtain the limitations of claim 21, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to forward packets in a massively parallel router consisting of multiple network processors, and enable a high-speed router that optimizes forwarding table space by storing routing information in an efficient manner.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Regarding claim 22, claim 1 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 21 as set forth. Claim 22 of the instant application further broadens the scope of claim 2 of US 10,153,988 B2. 

Regarding claim 23, claim 2 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 22 as set forth. Claim 23 of the instant application further broadens the scope of claim 2 of US 10,153,988 B2. The feature “identifying a new nexthop associated with the route prefix” in the instant application is an obvious variant of the feature “generating a multipath group member based on the route prefix” in claim 2 of US 10,153,988 B2.

Regarding claim 24, claim 2 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 23 as set forth. Claim 24 of the instant application further broadens the scope of claim 5 of US 10,153,988 B2. The feature “adding to a nexthop table, of the first forwarding information table, a nexthop entry that specifies the new nexthop” in the instant application is an obvious variant of the feature “generating a new nexthop table entry that specifies a new port and a new nexthop index, storing the new nexthop table entry in a nexthop table specified by the related forwarding information table” in claim 5 of US 10,153,988 B2.

Regarding claim 25, claim 5 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 23 as set forth. Claim 25 of the instant application further broadens the scope of claim 5 of US 10,153,988 B2. The feature “updating a multipath table, of the first forwarding information table, to specify a location of the nexthop entry of the nexthop table” is an obvious variant of the feature “identifying a multipath table entry based on the multipath group, adding the new nexthop index to the multipath group” in claim 5 of US 10,153,988 B2, because the nexthop index identifies the location of the nexthop entry.

Regarding claim 26, claim 2 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 23 as set forth. Claim 26 of the instant application further broadens the scope of claim 4 of US 10,153,988 B2. The feature “identifying that the route prefix is associated with the first egress port” in the instant application is an obvious variant and derivable from a combination of the feature “generating a multipath group member based on the route prefix” and “wherein the network processor mapping specifies that the first egress port is a multipath group member” in claims 2 and 4, respectively, of US 10,153,988 B2.

Regarding claim 27, claim 4 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 26 as set forth. Claim 27 of the instant application further broadens the scope of claim 4 (via claim 2) of US 10,153,988 B2.

Claims 28-34 are rejected following the same rationale as set forth in the rejection of claims 21-27, respectively. Claims 28-34 recite similar features as in claims 21-27, respectively, from the perspective of a non-transitory computer readable medium.

Regarding claim 35, a subset of the claimed limitations are included as obvious variants of the limitations of claims 1, 2, and 5 of US 10,153,988 B2, because the claim limitations in the instant application are recited from the perspective of a method and the limitations in claim 1 of US 10,153,988 B2 are recited from the perspective of a network device. Furthermore, claim 35 of the instant application broadens the scope of claim 5 of US 10,153,988 B2. The feature “adding to a nexthop table, of the first forwarding information table, a nexthop entry that specifies the new nexthop” in the instant application is an obvious variant of the feature “generating a new nexthop table entry that specifies a new port and a new nexthop index, storing the new nexthop table entry in a nexthop table specified by the related forwarding information table” in claim 5 of US 10,153,988 B2.
But claim 1 of US 10,153,988 B2 does not explicitly include “receiving, at the network processor, a packet”, and “transmitting, based on the determination, the packet from the first egress port”.
However, in the same field of endeavor, Wybenga discloses a network device comprising multiple network processors with forwarding tables associated with each network processor for transmitting and receiving data packets via the external ports ([0039] and FIG. 2: Router 100 comprises PMD modules 210 and 250, route processing modules 220 and 240, and switch fabric 230... Route processing modules 220 and 240 are intended to represent any of RPM 112, RPM 122, and RPM 132 shown in FIG. 1; [0040] PMD module 210 comprises physical (PHY) layer circuitry 211, which transmits and receives data packets via the external ports of router 100. PMD module 250 comprises physical (PHY) layer circuitry 251, which transmits and receives data packets via the external ports of router 100. RPM 220 comprises inbound network processor (NP) 221, outbound network processor (NP) 223, and medium access controller (MAC) layer circuitry 22; [0041] Each network processor comprises a plurality of microengines capable of executing threads (i.e., code) that forward data packets in router 100; [0043] each network processor comprises N=16 microengines that perform data plane operations, such as data packet forwarding. Each RPM also comprises a control plane processor (not shown) that performs control plane operations, such as building forwarding (or look-up) tables).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 5 of US 10,153,988 B2 based on this teaching from Wybenga and broaden the claim to obtain the limitations of claim 35, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to forward packets in a massively parallel router consisting of multiple network processors, and enable a high-speed router that optimizes forwarding table space by storing routing information in an efficient manner.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Regarding claim 36, claim 5 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 35 as set forth. Claim 36 of the instant application further broadens the scope of claim 5 of US 10,153,988 B2. The feature “updating a multipath table, of the first forwarding information table, to specify a location of the nexthop entry of the nexthop table” is an obvious variant of the feature “identifying a multipath table entry based on the multipath group, adding the new nexthop index to the multipath group” in claim 5 of US 10,153,988 B2, because the nexthop index identifies the location of the nexthop entry.

Regarding claim 37, claim 5 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 35 as set forth. Claim 37 of the instant application further broadens the scope of claim 5 (via claim 2) of US 10,153,988 B2. The feature “identifying a new nexthop associated with the route prefix” in the instant application is an obvious variant of the feature “generating a multipath group member based on the route prefix” in claim 2 of US 10,153,988 B2.

Regarding claim 38, claim 5 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 37 as set forth. Claim 38 of the instant application further broadens the scope of claim 5 (via claim 4) of US 10,153,988 B2. The feature “identifying that the route prefix is associated with the first egress port” in the instant application is an obvious variant and derivable from a combination of the features “generating a multipath group member based on the route prefix” and “wherein the network processor mapping specifies that the first egress port is a multipath group member” in claims 2 and 4, respectively, of US 10,153,988 B2.

Regarding claim 39, claim 5 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 38 as set forth. Claim 39 of the instant application further broadens the scope of claim 5 (via claim 2) of US 10,153,988 B2. 

Regarding claim 40, claim 5 of US 10,153,988 B2 and Wybenga disclose the limitations of claim 35 as set forth. Claim 40 of the instant application further broadens the scope of claim 5 (via claim 1) of US 10,153,988 B2. The feature “wherein the first egress port is local to the network processor and the second egress port is a foreign egress port local to a second network processor” in the instant application is an obvious variant of the feature “a first ingress port and a first egress port, each operably connected to the first network processor; and a second ingress port and a second egress port, each operably connected to the second network processor” in claim 1 of US 10,153,988 B2.

Allowable Subject Matter
Claims 21-40 contain allowable subject matter, and would be allowed if they overcome the nonstatutory double patenting rejections. The closest prior art to the instant invention is a combination of the following documents:
Basso et al. (US 2003/0002443 A1; hereinafter “Basso”) 
Wybenga et al. (US 2005/0013308 A1; hereinafter “Wybenga”).
Kuwabara et al. (US 2011/0007743 A1; hereinafter “Kuwabara”)
Singh et al. (US 2011/0243135 A1; hereinafter “Singh”)
Kompella et al. (US 7359377 B1; hereinafter “Kompella”).
Basso et al. (US 6721800 B1; hereinafter “Basso-2”) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471